IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER MITCHELL                 NOT FINAL UNTIL TIME EXPIRES TO
KINSEY,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-0413
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 6, 2015.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Michael Ufferman of Michael Ufferman Law Firm, Tallahassee for Appellant.

Pamela Jo Bondi, Attorney General, and Meredith Hinshelwood, Assistant
Attorney General, Tallahassee for Appellee.




PER CURIAM.

      Appellant Christopher Kinsey appealed his sentence following his no contest

plea to one count of failing to register as a sexual predator.     We affirmed

Appellant’s sentence in conformance with State v. Holmes, 909 So. 2d 526 (Fla.

1st DCA 2005), which required Appellant to present evidence that the Department
of Corrections could not accommodate his necessary, specialized treatment in

order to receive a downward departure sentence under section 921.0026(2)(d),

Florida Statutes (2013). See Kinsey v. State, 135 So. 3d 424 (Fla. 1st DCA 2014),

reh’g denied (Apr. 7, 2014), review granted, SC14-910, 2014 WL 4413264 (Fla.

2014). The Florida Supreme Court has since disapproved of Holmes, 1 quashed this

Court’s decision, and remanded the cause.

        Accordingly, we reverse Appellant’s sentence and remand for a new

sentencing hearing. See Chubbuck, 141 So. 3d at 1168–69 (quoting Banks v. State,

732 So. 2d 1065, 1067–68 (Fla. 1999)) (reaffirming that the process for departing

from the guidelines requires the trial court to consider: (1) whether it legally can

depart; and (2) if satisfied that it could, whether it should depart).

        REVERSED and REMANDED.

BENTON, SWANSON, and OSTERHAUS, JJ., CONCUR.




1
    See State v. Chubbuck, 141 So. 3d 1163 (Fla. 2014).
                                          2